IN THE SUPREME COURT OF IOWA
                               No. 13–1756

                         Filed January 30, 2015


SIOUX PHARM, INC. and SIOUX BIOCHEMICAL, INC.,

      Appellees,

vs.

SUMMIT NUTRITIONALS INTERNATIONAL, INC.,

      Appellant.



      Appeal from the Iowa District Court for Sioux County, Duane E.

Hoffmeyer, Judge.



      Defendant appeals order denying motion to dismiss for lack of

personal jurisdiction. AFFIRMED.



      Daniel J. Fischer, Brian J. Koenig, and J. Daniel Weidner of Koley

Jessen, P.C., L.L.O., Omaha, Nebraska, for appellant.



      Anthony L. Osborn and Jeana L. Goosmann of Goosmann Law

Firm, PLC, Sioux City, for appellees.
                                        2

WATERMAN, Justice.

         This appeal provides our first opportunity to address when

statements on a website support personal jurisdiction and the impact of

recent United States Supreme Court precedent on the showing required

for general jurisdiction.        Specifically, we must decide whether a

nonresident corporation’s inaccurate statement on its passive website—

that it had a manufacturing facility in Sioux Center, Iowa—subjected it

to personal jurisdiction in Iowa in a lawsuit by an Iowa plaintiff alleging

unfair     competition.    The    district   court   denied   the   nonresident

defendant’s motion to dismiss, ruling that general jurisdiction was

established simply because its website held this defendant out as having

an Iowa manufacturing facility.        The Sioux Center facility actually is

owned and operated by a separate Iowa defendant that supplies the

product to the nonresident defendant.           We allowed the nonresident

defendant’s interlocutory appeal of the jurisdictional ruling.

         For the reasons explained below, we hold the district court erred

by exercising general jurisdiction over Summit based solely on the

inaccurate statement on its passive website. Recent precedent requires

proof the nonresident defendant is “essentially at home in the forum

State” to establish general jurisdiction.        See Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. ___, ___, 131 S. Ct. 2846, 2851, 180
L. Ed. 2d 796, 803 (2011). That proof is lacking here. Nevertheless, we

hold the totality of the nonresident’s contacts with Iowa, including its

website statement, Iowa supply contract, and its sale of the product to

the plaintiff in Iowa were sufficient to subject it to specific jurisdiction

here on claims related to those contacts. We therefore affirm the order

denying its motion to dismiss on this alternative ground.
                                            3

       I. Background Facts and Proceedings.

       Plaintiff    Sioux Pharm,       Inc. 1   is     an    Iowa   corporation      that

manufactures chondroitin sulfate, a supplement for joint health usually

mixed with glucosamine to help lessen the effects of osteoarthritis. Eagle

Laboratories, Inc. (Eagle Labs) is an Iowa corporation and a competitor of

Sioux Pharm. Eagle Labs sells and ships chondroitin sulfate monthly to

Summit      Nutritionals      International,      Inc.      (Summit),   a    New Jersey

corporation with its principal place of business in Branchburg,

New Jersey. Summit packages and resells the chondroitin sulfate.

       At the time this lawsuit was filed, Summit’s website erroneously

claimed that Summit had a manufacturing facility in Sioux Center, Iowa.

The    website     read,    “Manufacturing           Facility,   Summit     Nutritionals

International, Inc.,” and for contact information listed a Sioux Center,

Iowa, physical address and an email address. In fact, the Sioux Center

facility at that physical address has always been owned and operated by

Eagle Labs. Summit admits it listed the facility on its website to inform

its customers as to the Iowa source of Summit’s chondroitin sulfate,

which is derived from bovine organs.

       Summit actually has no Iowa office, agent, or employees. It has

never been registered to do business in Iowa, and neither owns nor

leases any real or personal property in Iowa. Summit has no Iowa bank

accounts and has never been a party in litigation in Iowa before this

case. Summit has never specifically directed advertising at Iowa markets

or sold its product to anyone in Iowa except for a sample purchased by

Sioux Pharm to test for purposes of this lawsuit. Summit purchases its


         1Plaintiff Sioux Biochemical, Inc. is a sister corporation to Sioux Pharm, Inc. We

will refer to the entities together as Sioux Pharm.
                                     4

chondroitin sulfate from Eagle Labs under an annual contract to supply

Summit’s requirements through monthly shipments. Summit’s president

traveled to Iowa once to inspect Eagle Labs’ facility, but he flew in and

out of an airport in South Dakota and only spent a few hours in Iowa.

No other employee of Summit has ever visited Iowa on its behalf.

      Sioux Pharm filed suit against Eagle Labs and its principals, Dana

Summers, Robert Den Hoed, and John Ymker on March 8, 2012. The

initial pleading alleged claims for the misappropriation of trade secrets,

which are the subject of a separate, pending interlocutory appeal. See

Sioux Pharm, Inc. v. Eagle Labs, Inc., No. 13–1756 (Iowa filed

September 27, 2013).      Sioux Pharm’s second amended petition, the

operative pleading here, was filed April 23, 2013. That pleading added

claims of unfair competition, intentional interference with contractual

relationships, and civil conspiracy and named Summit and Federal

Laboratories Corporation (Federal Labs), a New York corporation, as

additional defendants. Sioux Pharm specifically alleged Summit, Federal

Labs, and Eagle Labs conspired to distribute adulterated and diluted

chondroitin sulfate while misrepresenting its purity, in violation of

§ 1125(a) of the Lanham Act, 15 U.S.C. §§ 1051–1141n (2012). On June

7, the district court, pursuant to Iowa Rule of Civil Procedure 1.914,

granted Summit’s motion to bifurcate the trade-secret claims from the

unfair-competition claims.

      Both Summit and Federal Labs moved to dismiss for lack of

personal jurisdiction. Both nonresident defendants filed affidavits

attesting to their lack of contacts with Iowa.         Sioux Pharm filed

resistances and argued as to Summit that its website statement along

with its contract with Eagle Labs and site visit there were sufficient to

subject it to general jurisdiction or, alternatively, specific jurisdiction.
                                    5

The district court granted Federal Labs’ motion, determining that

Sioux Pharm “failed to present a prima facie case” sufficient to justify

personal jurisdiction on a conspiracy theory and that Federal Labs lacks

contacts with Iowa sufficient for general jurisdiction.    However, the

district court denied Summit’s motion, stating:

              Although Summit presents this Court with many facts
      to establish that it has no systematic or continuous ties to
      the State of Iowa, this Court does not find those facts to be
      persuasive. Although Summit may not have an office or real
      property in Iowa, it holds itself out as having both.
      Summit’s website clearly states that it has a manufacturing
      facility in Sioux Center, Iowa. . . . Regardless of Summit’s
      intent when posting that information, and regardless of what
      ties Summit has to the manufacturing facility, by asserting
      that it has continuous and systematic ties with Iowa,
      Summit has availed itself [of] Iowa Courts.

The district court did not reach the specific jurisdiction theory.    The

district court also granted motions for partial summary judgment,

dismissing the civil conspiracy claims against all defendants, including

Summit, by finding “[t]here has been no evidence presented to show a

meeting of the minds” or an overt act required to establish liability for

civil conspiracy.

      We granted Summit’s application for interlocutory appeal and

retained the appeal to determine if that defendant is subject to personal

jurisdiction in Iowa.

      II. Standard of Review.

      “We review a district court’s decision on a motion to dismiss for

lack of personal jurisdiction for correction of errors at law.” Shams v.

Hassan, 829 N.W.2d 848, 853 (Iowa 2013); see also Iowa R. App. P.

6.907. We are not bound by the court’s conclusions of law or application

of legal principles.    Shams, 829 N.W.2d at 853.    The district court’s
                                     6

factual findings are binding on appeal if supported by substantial

evidence. Id.

      “ ‘ “[W]e accept as true the allegations of the petition and the

contents of uncontroverted affidavits.” ’ ” Id. (quoting Addison Ins. Co. v.

Knight, Hoppe, Kurnik & Knight, L.L.C., 734 N.W.2d 473, 476 (Iowa

2007)).   “After the plaintiff makes a prima facie case showing that

personal jurisdiction is appropriate, the burden shifts to the defendant to

rebut that showing.” Id.

      We may affirm the district court on an alternative ground that is

supported by the record and urged by the prevailing party in district

court and on appeal. Hawkeye Foodserv. Distrib., Inc. v. Iowa Educators

Corp., 812 N.W.2d 600, 609 (Iowa 2012).

      III. Analysis.

      We must decide whether the Due Process Clause of the United

States Constitution permits the exercise of personal jurisdiction over

Summit. This case requires us to determine the jurisdictional effect of

an erroneous statement on defendant’s passive website that it has a

manufacturing facility in Iowa. We conclude the district court erred in

ruling that Summit was subject to general jurisdiction in Iowa based on

that website statement alone. We further conclude that the totality of

Summit’s contacts with Iowa falls short of establishing general

jurisdiction under Goodyear. 564 U.S. at ___, 131 S. Ct. at 2851, 180
L. Ed. 2d at 803.      But, we affirm the jurisdictional ruling on the

alternative ground, supported by the record and urged by Sioux Pharm

in district court and on appeal, that Summit is subject to specific

jurisdiction here.

      We begin by reviewing well-established principles of personal

jurisdiction.   A state’s power to exercise personal jurisdiction over a
                                    7

nonresident defendant is limited by both the state’s jurisdictional rules

and the Due Process Clause of the Fourteenth Amendment. See Ostrem

v. Prideco Secure Loan Fund, LP, 841 N.W.2d 882, 891 (Iowa 2014).

Iowa’s jurisdictional rule authorizes the widest exercise of personal

jurisdiction allowed by the Due Process Clause. Id. (citing Iowa R. Civ. P.

1.306, which states that “every corporation, individual, personal

representative, partnership or association that shall have the necessary

minimum contact with the state of Iowa shall be subject to the

jurisdiction of the courts of this state”). Therefore, we will focus on the

constitutional requirements for personal jurisdiction.

      “The touchstone of the due-process analysis remains whether the

defendant has sufficient ‘minimum contacts with [the forum state] such

that the maintenance of the suit does not offend “ ‘traditional notions of

fair play and substantial justice.” ’ ” Id. (quoting Viasys., Inc. v. EBM–

Papst St. Georgen GmbH & Co., KG, 646 F.3d 589, 594 (8th Cir. 2011)).

“Fairness is the crux of the minimum-contacts analysis.” Shams, 829
N.W.2d at 854.      The defendant must have sufficient contacts to

“ ‘reasonably anticipate being haled into court’ in the forum state.”

Ostrem, 841 N.W.2d at 891–92 (quoting World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 297, 100 S. Ct. 559, 567, 62 L. Ed. 2d 490, 501

(1980)). Therefore, “it is essential in each case that there be some act by

which the defendant purposefully avails itself of the privilege of

conducting activities within the forum State, thus invoking the benefits

and protections of its laws.” Burger King Corp. v. Rudzewicz, 471 U.S.
462, 475, 105 S. Ct. 2174, 2183, 85 L. Ed. 2d 528, 542 (1985) (citation

and internal quotation marks omitted).         The purposeful-availment

requirement prevents defendants from being forced to defend themselves

in a jurisdiction “as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’
                                       8

contacts.” Id. It also prevents defendants from being haled into court by

the unilateral actions of plaintiffs. Id.

      There are two forms of personal jurisdiction, general jurisdiction

and specific jurisdiction.      Shams, 829 N.W.2d at 855.            General

jurisdiction “ ‘refers to the power of a state to adjudicate any cause of

action involving a particular defendant, regardless of where the cause of

action arose.’ ” Ostrem, 841 N.W.2d at 892 (quoting Sondergard v. Miles,

Inc., 985 F.2d 1389, 1392 (8th Cir. 1993)). General jurisdiction allows

suits on claims unrelated to the defendant’s contacts with the forum and

exists if the defendant’s “ ‘affiliations with the State are so “continuous

and systematic” as to render [the defendant] essentially at home in the

forum State.’ ” Daimler AG v. Bauman, 571 U.S. ___, ___, 134 S. Ct. 746,

754, 187 L. Ed. 2d 624, 633–34 (2014) (quoting Goodyear, 564 U.S. at

___, 131 S. Ct. at 2851, 180 L. Ed. 2d at 803). “For an individual, the

paradigm forum for the exercise of general jurisdiction is the individual’s

domicile; for a corporation, it is an equivalent place, one in which the

corporation is fairly regarded as at home.” Goodyear, 564 U.S. at ___,

131 S. Ct. at 2853–54, 180 L. Ed. 2d at 806 (emphasis added).

      By contrast, specific jurisdiction “ ‘refers to jurisdiction over causes

of action arising from or related to a defendant’s actions within the forum

state.’ ” Ostrem, 841 N.W.2d at 892 (quoting Sondergard, 985 F.2d at

1392). Specific personal jurisdiction has two requirements:

      “Where a forum seeks to assert specific jurisdiction over an
      out-of-state defendant who has not consented to suit there,
      [due process] is satisfied if the defendant has ‘purposefully
      directed’ his activities at residents of the forum and the
      litigation results from alleged injuries that ‘arise out of or
      relate to’ those activities.”

Capital Promotions, L.L.C. v. Don King Prods., Inc., 756 N.W.2d 828, 834

(Iowa 2008) (alteration in original) (quoting Burger King Corp., 471 U.S. at
                                           9

472, 105 S. Ct. at 2182, 85 L. Ed. 2d at 540–41). “A single contact with

the forum state can be sufficient to satisfy due process concerns when

the plaintiff’s claim arises out of the contact.”           Shams, 829 N.W.2d at

855. Physical presence in the forum is not essential, but the court must

investigate the nature and quality of the contacts between the defendant

and the forum. See Addison Ins. Co., 734 N.W.2d at 478.

       With these principles in mind, we examine whether Summit’s

contacts with Iowa give rise to either general or specific personal

jurisdiction. Sioux Pharm relies on three grounds to establish personal

jurisdiction over Summit in Iowa: (1) the erroneous statement on

Summit’s website that it has a manufacturing facility in Iowa, (2)

Summit’s supply contract purchasing its chondroitin sulfate from Eagle

Labs, and (3) the brief Iowa visit and inspection of Eagle Labs by

Summit’s president. 2 Sioux Pharm argues these grounds support both

general and specific jurisdiction over Summit. We begin with the website

statement that the district court concluded subjected Summit to general

jurisdiction here.      We then examine whether the totality of Summit’s

         2Summit also sold one sample of its product in Iowa to Sioux Pharm, which

used the sample to test for the purposes of this lawsuit. Summit has made no other
sales in Iowa, nor has it specifically directed any advertising at Iowa markets. Sioux
Pharm’s appellate brief does not argue the lone Iowa sale supports its position, but at
oral argument, its counsel urged us to consider that sale as “a factor” establishing
personal jurisdiction over Summit. Some federal district courts have noted plaintiffs
cannot create personal jurisdiction over a defendant seller merely by purchasing the
defendant’s product in the forum state. See, e.g., Mor-Dall Enters., Inc. v. Dark Horse
Distillery, LLC, 16 F. Supp. 3d 874, 880 (W.D. Mich. 2014) (“ ‘[A] plaintiff may not
manufacture jurisdiction by engaging in a sale merely to confer jurisdiction in a
particular forum.’ ”) (quoting Dawson v. Pepin, No. 1:99-CV-316, 2001 WL 822346, at *4
(W.D. Mich. Mar. 29, 2001)); Foreign Candy Co. v. Tropical Paradise, Inc., 950
F. Supp. 2d 1017, 1032–33 & n.5 (N.D. Iowa 2013) (holding a single sale to plaintiff’s
representative through a third-party retailer is insufficient to subject defendant to
personal jurisdiction in trademark action); Krepps v. Reiner, 588 F. Supp. 2d 471, 479
(S.D.N.Y. 2008) (“[P]laintiffs are not permitted to ‘manufacture’ personal jurisdiction
over defendants by orchestrating an in-state web-based purchase of their goods.”), aff’d,
377 F. App’x 65 (2d Cir. 2010).
                                      10

contacts with Iowa support general jurisdiction.          Finally, we examine

whether specific jurisdiction over Summit has been established.

        A. General Jurisdiction Based on Summit’s Website.                The

district court ruled that Summit is subject to general jurisdiction in Iowa

because its website held the corporation out as having an Iowa

manufacturing facility, regardless of whether that representation was

true.   The manufacturing facility is in fact owned and operated by a

separate corporation, codefendant Eagle Labs.         We hold that website

statement is insufficient to subject Summit to general jurisdiction in

Iowa under the recent United States Supreme Court decisions requiring

a showing that the defendant’s “ ‘affiliations with the State are so

“continuous and systematic” as to render [it] essentially at home in the

forum State.’ ”    Daimler AG, 571 U.S. at ___, 134 S. Ct. at 754, 187
L. Ed. 2d at 633 (quoting Goodyear, 564 U.S. at ___, 131 S. Ct. at 2851,
180 L. Ed. 2d at 803).      It is undisputed that Summit is a New Jersey

corporation with its principal place of business in New Jersey.

        Sioux Pharm contends that personal jurisdiction over Summit is

established   by   waiver    or   estoppel   based   on    Summit’s    website

representation it has an Iowa manufacturing facility. We acknowledge

there are circumstances under which personal jurisdiction may be

established by waiver, consent, or estoppel. See, e.g., Ins. Corp. of Ir.,

Ltd. v. Compagnie des Bauxites de Guinea, 456 U.S. 694, 704, 102 S. Ct.
2099, 2105, 72 L. Ed. 2d 492, 502 (1982) (“[T]he requirement of personal

jurisdiction may be intentionally waived, or for various reasons a

defendant may be estopped from raising the issue.”).                  Personal

jurisdiction can be waived in several ways. A party could submit to the

jurisdiction of the court by appearance. Id. at 703, 102 S. Ct. at 2105,
                                        11
72 L. Ed. 2d at 502. 3       Moreover, parties may agree contractually to

submit to jurisdiction and venue in a given court, which operates as a

waiver. See id. at 703–04, 102 S. Ct. at 2105, 72 L. Ed. 2d at 502; EFCO

Corp. v. Norman Highway Constructors, Inc., 606 N.W.2d 297, 299 (Iowa

2000) (noting that contractual choice-of-forum clauses have “long been

recognized under Iowa law”). Further, the United States Supreme Court

has recognized “constructive consent to the personal jurisdiction of the

state court in the voluntary use of certain state procedures.” Ins. Corp.

of Ir., 456 U.S. at 704, 102 S. Ct. at 2105, 72 L. Ed. 2d at 502 (upholding

jurisdiction as discovery sanction).         But, Summit has not waived its

objection to jurisdiction in such a manner or otherwise consented to

jurisdiction here. See Cent. Life Assurance Co. v. Aetna Cas. & Sur. Co.,

466 N.W.2d 257, 261 (Iowa 1991) (describing waiver as the voluntary

relinquishment of a known right). Summit’s representation that it has a

manufacturing facility in Iowa, even if true, does not render Summit at

home in this state for purposes of general jurisdiction. See Goodyear,

564 U.S. at ___, 131 S. Ct at 2853–54, 180 L. Ed. 2d at 806 (equating at-

home status with domicile).

       Nor does the record support a finding of jurisdiction by estoppel

based on the website statement. Sioux Pharm bears the burden to prove

equitable estoppel by a clear and convincing preponderance of the

evidence.      See Christy v. Miulli, 692 N.W.2d 694, 702 (Iowa 2005).

Sioux Pharm must prove the following elements:

       “(1) The defendant has made a false representation or has
       concealed material facts; (2) the plaintiff lacks knowledge of
       the true facts; (3) the defendant intended the plaintiff to act

       3Iowa   abolished the special appearance in 1987. Antolik v. McMahon, 744
N.W.2d 82, 83 (Iowa 2007). Defendants may now preserve a defense of lack of personal
jurisdiction by pleading it in the answer to the petition. Iowa R. Civ. P. 1.421(1).
                                     12
      upon such representations; and (4) the plaintiff did in fact
      rely upon such representations to his prejudice.”

Id. (quoting Meier v. Alfa-Laval, Inc., 454 N.W.2d 576, 578–79 (1990)).
Because Sioux Pharm did not rely on Summit’s website statement, it

cannot prove equitable estoppel to establish personal jurisdiction.

      Sioux Pharm relies on Turpin v. Mori Seiki Co., a case involving the

exercise of specific jurisdiction.   56 F. Supp. 2d 121, 124 (D. Mass.

1999).    There, the federal district court ruled that a Japanese

manufacturer of an engine lathe was subject to personal jurisdiction in

Massachusetts in a product-liability action.     Id. at 124, 127–28.      The

plaintiff’s employer had acquired the lathe made and sold by the

Japanese defendant. Id. at 123–24. The plaintiff was injured when he

was dragged into the lathe. Id. at 124. The workplace accident occurred

in Massachusetts. Id. The lathe had been sold to plaintiff’s employer

through intermediaries, and the Japanese defendant moved to dismiss

for lack of personal jurisdiction. See id. Plaintiff submitted evidence that

the defendant’s brochures represented it “has an overseas office in

Boston.” Id. at 127. In response, the defendant “contend[ed] that it does

not actually have an overseas office in Boston and that whenever it made

such a representation, it was merely designating an authorized dealer or

the office of its wholly-owned subsidiary as an overseas office.” Id. The

district court concluded:

      The defendant can explain the facts, but it can’t change
      them. Whether MS Ltd. was designating its own facility or
      the facility of an intermediary or subsidiary, the fact remains
      that it was explicitly holding itself out to the public as ready,
      willing and able to do business in Boston. It is difficult to
      imagine a more intentional or deliberate effort to “serve the
      market in the forum” of the Commonwealth.

Id.
                                      13

      The Turpin court relied in part on defendant’s representations

about the Boston office and on the fact the Massachusetts plaintiff was

injured in the forum using defendant’s product there. See id. at 127–28.

Turpin is distinguishable for that reason. Here, Summit’s website merely

identified an Iowa facility as the source of its raw product it repackaged

and sold elsewhere.     By contrast, in Turpin, the office in Boston was

admittedly open for the purpose of selling that defendant’s products in

the forum state.    See id. at 127.   And most importantly, the product-

liability claims arose in the forum when plaintiff was hurt using

defendant’s product in that state. As the court said:

            The Commonwealth has a significant interest in
      obtaining jurisdiction over a defendant who causes tortious
      injury within its borders and in providing its citizens with a
      convenient forum in which to assert their claims.
      Massachusetts also has a strong policy interest in protecting
      its citizens from injuries caused by defective products,
      regardless of where those products were originally
      manufactured.

Id. at 127 (citation and internal quotation marks omitted). Thus, Turpin

is a specific jurisdiction decision. We do not see Turpin as persuasive

authority for general jurisdiction.

      There are policy reasons against basing general jurisdiction solely

on Internet activity.

            The fact that many companies have established virtual
      beachheads on the Internet and the fact that the Internet is
      now accessible from almost any point on the globe have
      created complex, new considerations in counting minimum
      contacts for purposes of determining personal jurisdiction.

Butler v. Beer Across Am., 83 F. Supp. 2d 1261, 1267–68 (N.D. Ala.

2000).   Given the economic importance of the Internet, courts should

consider the ripple effects before subjecting nonresidents to general

jurisdiction based solely on information posted on defendants’ websites.
                                     14

See David C. Tunick, Passive Internet Websites and Personal Jurisdiction,

28 Okla. City U.L. Rev. 739, 750–51 (2003) (“Would an Internet company

stop doing business on the Internet . . . if the company knew that

personal jurisdiction could attach in a distant forum even if no products

were sold?”).   Summit denies it intended to consent to jurisdiction in

Iowa and contends that it placed the statement on its website merely to

inform customers as to the Iowa source of its chondroitin sulfate.

Commentators have expressed the concern that vague or expansive views

of personal jurisdiction may subject new business owners to litigation in

distant states through innocent misstatements on websites.

       “[B]ecause the Internet is bringing unsophisticated and
       poorly capitalized people into new situations where they are
       more likely than ever to make innocent mistakes and be
       sued for them, due process guarantees should be more
       robust in this new environment than they have been in more
       traditional commercial settings.” Individual Web designers
       and bloggers can, and will, make mistakes concerning the
       content of their Web sites and electronic communications.
       With a vague standard for personal jurisdiction, suits for
       defamation,     copyright   infringement,   and   trademark
       infringement, as well as suits for relief in connection with
       other content-related claims, will be filed against these
       "unsophisticated and undercapitalized" designers.

Mark    D.   Standridge,   Passive   Voice:   The   Unclear   Standards   for
Establishing Personal Jurisdiction in New Mexico via the World Wide Web,

35 N.M. L. Rev. 679, 697 (2005) (footnotes omitted).          We share this

concern.

       Courts have relied on two tests to evaluate personal jurisdiction

based on website activity, the Calder effects test and the Zippo sliding-

scale approach. See, e.g., Johnson v. Arden, 614 F.3d 785, 796 (8th Cir.

2010) (citing Calder v. Jones, 465 U.S. 783, 789–90, 104 S. Ct. 1482,

1487, 79 L. Ed. 2d 804, 812 (1984), and Zippo Mfg. Co. v. Zippo Dot Com,

Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997)). We conclude both tests
                                      15

may be used to determine the jurisdictional import of websites. Although

Calder, a libel case, predated the growth of the public Internet, it

established   a    useful    framework     to   evaluate   whether    website

communications give rise to specific jurisdiction in tort cases. Under the

Calder effects test, “foreseeable effects from an intentional tort can

occasionally support jurisdiction” when the primary effect of the tort is

felt within the forum.      Shams, 829 N.W.2d at 856.       “[W]e look at the

location of the tortious activities and the ‘focal point’ of the alleged tort.”

Id.

      The Zippo approach recognizes a sliding scale from passive to

interactive websites and is widely followed.      See Thomas A. Dickerson

et al., Personal Jurisdiction and the Marketing of Goods and Services on

the Internet, 41 Hofstra L. Rev. 31, 41–42 & n.29 (Fall 2012) (surveying

caselaw holding passive websites insufficient to support personal

jurisdiction). The Zippo sliding-scale approach works as follows:

      [T]he likelihood that personal jurisdiction can be
      constitutionally exercised is directly proportionate to the
      nature and quality of commercial activity that an entity
      conducts over the Internet. This sliding scale is consistent
      with well developed personal jurisdiction principles. At one
      end of the spectrum are situations where a defendant clearly
      does business over the Internet. If the defendant enters into
      contracts with residents of a foreign jurisdiction that involve
      the knowing and repeated transmission of computer files
      over the Internet, personal jurisdiction is proper. At the
      opposite end are situations where a defendant has simply
      posted information on an Internet Web site which is
      accessible to users in foreign jurisdictions. A passive Web
      site that does little more than make information available to
      those who are interested in it is not grounds for the exercise
      [of] personal jurisdiction. The middle ground is occupied by
      interactive Web sites where a user can exchange information
      with the host computer. In these cases, the exercise of
      jurisdiction is determined by examining the level of
      interactivity and commercial nature of the exchange of
      information that occurs on the Web site.

Zippo, 952 F. Supp. at 1124 (emphasis added) (citations omitted).
                                       16

      The Zippo sliding-scale approach is used to evaluate specific

jurisdiction, but also can be considered along with other contacts in a

general jurisdiction analysis, as the United States Court of Appeals for

the Eighth Circuit has noted:

      [I]n a general jurisdiction case, . . . we consider the “nature
      and quality of the contacts” as well as the “quantity of the
      contacts.” This is precisely why the Zippo test alone is
      insufficient for the general jurisdiction setting.
            . . . As a result, we will first apply the Zippo [quality]
      test and then also look at the quantity of those contacts with
      [forum] residents.

Lakin v. Prudential Sec., Inc., 348 F.3d 704, 712 (8th Cir. 2003) (quoting

Bell Paper Box, Inc. v. U.S. Kids, Inc., 22 F.3d 816, 819 (8th Cir. 1994)). If

sufficient contacts are found, the court must still subject the defendant’s

activities to the traditional test of “fair play and substantial justice,”

including the burden on the defendant, the interest of the forum state,

and plaintiff’s interest in relief. Id. at 713.

      The erroneous statement on Summit’s website does not establish

general jurisdiction. The Calder effects test is used to analyze specific

jurisdiction and is inapplicable to the analysis of general jurisdiction.

Nor is the Zippo sliding-scale approach met here for general jurisdiction
purposes. Summit’s website merely gave the address of the facility where

Summit acquires its chondroitin sulfate.          Summit’s website is not

interactive and falls on the passive end of Zippo’s sliding-scale approach.

Moreover, there is no evidence anyone in Iowa accessed Summit’s

website before this litigation. See Johnson, 614 F.3d at 797–98 (holding

defendant’s interactive website did not support personal jurisdiction

without evidence defendant transacted business with forum residents

through the website or that its website was “uniquely or expressly aimed”

at the forum state).      We conclude the district court erred in ruling
                                      17

Summit’s     website    statement   alone   subjected   Summit   to   general

jurisdiction in Iowa.

      B. General Jurisdiction Based on the Totality of Summit’s

Contacts with Iowa. Sioux Pharm argues in the alternative that general

jurisdiction exists based on Summit’s long-standing contract to purchase

chondroitin sulfate from Eagle Labs and the Iowa site visit by Summit’s

president.   Sioux Pharm relies on Iowa Code section 617.3(2) (2011),

which states:

      If a foreign corporation makes a contract with a resident of
      Iowa to be performed in whole or in part by either party in
      Iowa, or if such foreign corporation commits a tort in whole
      or in part in Iowa against a resident of Iowa, such acts shall
      be deemed to be doing business in Iowa by such foreign
      corporation for the purpose of service of process . . . .
Therefore, Sioux Pharm argues, Summit’s contract with Eagle Labs

represents continuous and systematic business contacts with Iowa and

subjects Summit to general personal jurisdiction.

      As noted above, general personal jurisdiction requires that the

defendant’s contacts “are sufficiently substantial or continuous and

systematic.” Bankers Trust Co. v. Fidata Trust Co. NY, 452 N.W.2d 411,

415 (Iowa 1990). The corporation must be “essentially at home in the

forum State.”    Goodyear, 564 U.S. at ___, 131 S. Ct. at 2851, 180
L. Ed. 2d at 803 (holding tire manufacturer was not subject to general

jurisdiction in North Carolina on claims arising from bus accident in

France); see also Daimler AG, 571 U.S. at ___, 134 S. Ct. at 751, 187
L. Ed. 2d at 633 (holding German parent corporation was not subject to

general jurisdiction in California on tort claims arising from Argentinian

subsidiary’s conduct aiding government security forces who kidnapped

dissidents in so-called “Dirty War”).        In Helicopteros Nacionales de

Colombia, S.A. v. Hall, the United States Supreme Court concluded a
                                    18

nonresident purchaser was not subject to general jurisdiction in Texas

on claims arising out of a helicopter accident in Peru.     466 U.S. 408,

409–10, 416, 418, 104 S. Ct. 1868, 1870, 1873–74, 80 L. Ed. 2d 404,

408–09, 412–14 (1984) (holding that general jurisdiction did not exist

when the Colombian defendant negotiated a contract in Texas, accepted

checks from Texas, and sent employees to purchase helicopters and

attend training sessions in Texas).      Similarly, in Bankers Trust, we

determined that personal jurisdiction over Fidata was lacking even

though it sent its employees to Iowa to train Bankers Trust employees on

multiple occasions and did business with Bankers Trust annually. 452
N.W.2d at 416. In these cases, general personal jurisdiction was lacking

over the nonresident despite multiple in-person visits to the forum and

ongoing contracts with the resident plaintiff.

       We rejected a similar jurisdictional argument based on Iowa Code

section 617.3 in Rath Packing Co. v. Intercont’l Meat Traders, Inc., holding

no personal jurisdiction existed over a nonresident purchaser despite its

contract with an Iowa seller. 181 N.W.2d 184, 186–87 (Iowa 1970). In

Rath Packing Co., we found it significant that the nonresident defendant

was a purchaser rather than a seller. Id. at 188. We concluded an out-

of-state purchaser does not purposefully avail itself of the privilege of

conducting business in Iowa the same way a seller does. Id. “The state

also has an interest in protecting its citizens from damages sustained

from a product brought into the state which is not present when a

resident seller seeks to collect for a product shipped out of state.” Id. at

189.    “ ‘[A] contract alone cannot automatically establish sufficient

contacts.’ ” Ross v. First Sav. Bank of Arlington, 675 N.W.2d 812, 816

(Iowa 2004) (quoting Hager v. Doubletree, 440 N.W.2d 603, 607 (Iowa
                                         19

1989)).    Rather, the defendant must “purposely avail[] itself of the

benefits of dealing with Iowa residents.” Id. at 819.

       We conclude the totality of Summit’s contacts with Iowa falls short

of establishing that it is “essentially at home in the forum State.”

Goodyear, 564 U.S. at ___, 131 S. Ct. at 2851, 180 L. Ed. 2d at 803.

Accordingly, the district court erred in ruling that Summit was subject to

general jurisdiction in Iowa.

       C. Specific Jurisdiction Based on Summit’s Alleged Unfair

Competition. 4      We now turn to Sioux Pharm’s alternative argument

raised in district court and on appeal that Summit’s Iowa contacts are

sufficient to establish specific jurisdiction in this lawsuit, alleging unfair

competition. Specific jurisdiction may be based on “ ‘single or occasional

acts . . . with respect to suits relating to that in-state activity.’ ” Daimler

AG, 571 U.S. at ___, 134 S. Ct. at 754, 187 L. Ed. 2d at 633 (quoting Int’l

Shoe Co. v. Washington, 326 U.S. 310, 318, 66 S. Ct. 154, 159, 90 L. Ed.
95, 103 (1945)).        Thus, we have upheld the exercise of specific

jurisdiction over a nonresident corporation based on a single, harassing

phone call to an Iowan in a lawsuit alleging that phone call violated our

consumer credit code. Norton v. Local Loan, 251 N.W.2d 520, 522 (Iowa

        4In district court, Sioux Pharm argued that the court could exercise personal

jurisdiction on a theory of civil conspiracy to impute Eagle Labs’ Iowa contacts to
Summit. See Remmes v. Int’l Flavors & Fragrances, Inc., 389 F. Supp. 2d 1080, 1093–
95 (N.D. Iowa 2005) (noting split in authorities and predicting our court “would
recognize civil conspiracy as a basis to support the exercise of in personam
jurisdiction”). But see Brown v. Kerkhoff, 504 F. Supp. 2d 464, 518 (S.D. Iowa 2007)
(surveying authorities to reject civil liability as a basis for establishing personal
jurisdiction). We have never decided whether to adopt a civil conspiracy theory of
personal jurisdiction and do not reach that question today because the district court
dismissed the civil conspiracy claims against all defendants, including Summit, based
on lack of evidence of an overt act or agreement to conspire. Sioux Pharm did not
cross-appeal the ruling dismissing the conspiracy claims and does not argue in this
appeal that Eagle Labs’ Iowa contacts may be imputed to Summit under a civil
conspiracy theory of personal jurisdiction.
                                      20

1977). More recently, in Shams, we held specific jurisdiction could be

asserted over a nonresident who by mail misappropriated money from an

Iowa bank account set up to benefit children, two of whom lived here,

even though the defendant lacked any other contacts with this state.
829 N.W.2d at 859–60.

        Two criteria must be met to subject a nonresident defendant to

specific jurisdiction: (1) the defendant must purposefully direct its

activities at residents of the forum, and (2) the litigation results from

alleged injuries that “arise out of or relate to” those activities. Id. at 856

(internal quotation marks omitted).        “If sufficient minimum contacts

exist, the court must then determine whether the assertion of personal

jurisdiction would comport with fair play and substantial justice.” Id. at

857 (internal quotation marks omitted).

        We conclude the unfair-competition claims Sioux Pharm alleges

against Summit are related to Summit’s Iowa contacts, and those

contacts in their totality are sufficient to subject it to specific jurisdiction

here.    Sioux Pharm alleges Summit competes unfairly in the sale of

chondroitin sulfate by distributing diluted product that is mislabeled as

at least ninety percent pure, in violation of § 1125(a) of the Lanham Act,

as well as Iowa common law.        The source of Summit’s raw product is

codefendant Eagle Labs in Sioux Center, shipped monthly from Iowa to

Summit under their long-standing supply contract.                For its own

competitive marketing purposes, Summit touted the Iowa source of its

product on its website, listing the Sioux Center manufacturing facility as

its own. Summit’s website statement, by holding itself out as operating

its own Iowa manufacturing facility, supports specific jurisdiction

notwithstanding that Eagle Labs actually owns the Iowa location. See

Turpin, 56 F. Supp. 2d at 127 (holding that a brochure claiming Boston
                                     21

office supported finding of specific jurisdiction even though another

entity operated that office). Summit falsely touted Iowa roots to enhance

its sales. Subjecting Summit to Iowa jurisdiction comports with fair play

and substantial justice. As the district court concluded, “Any party that

claims to operate within a forum state should expect to be haled into

court there, whether or not the claims are true.”

      Summit sold one shipment of the product to Sioux Pharm in Iowa.

Although that sale was arranged by Sioux Pharm, it shows Summit’s

willingness to sell the allegedly mislabeled product anywhere, including

in this forum. Courts have noted that a single sale in the forum may be

sufficient to establish specific jurisdiction over the seller in a Lanham Act

case. See Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 170

(2d Cir. 2010) (surveying caselaw and noting defendant’s “single act of

shipping a counterfeit Chloé bag might well be sufficient, by itself, to

subject him to the jurisdiction of a New York court”); Furminator, Inc. v.

Wahba, No. 4:10CV01941AGF, 2011 WL 3847390, at *5–6 (E.D. Mo.

Aug. 29, 2011) (finding specific jurisdiction over defendants based on

their sale of counterfeit goods over eBay.com and Amazon.com to the

forum state plaintiff who owned the trademark). The United States Court

of Appeals for the Second Circuit in Chloé held the defendant was subject

to specific jurisdiction based on his sale to an employee of the plaintiff’s

law firm as well as at least fifty additional sales to other New Yorkers.

Chloé, 616 F.3d at 165–67. Like the Second Circuit, we regard Summit’s

sale to Sioux Pharm in Iowa as a factor supporting specific jurisdiction.

We need not and do not decide whether a single sale to the plaintiff by

itself could support specific jurisdiction in an unfair-competition action.

      Sioux Pharm alleges intentional tort claims against Summit.

Under the Calder effects test, we may consider the effects on Sioux
                                    22

Pharm in Iowa of Summit’s sales in other states.          See Shams, 829
N.W.2d at 856. The Calder effects test applies if

      (1) the defendant’s acts were intentional; (2) those actions
      were uniquely or expressly aimed at the forum state; and (3)
      the brunt of the harm was suffered in the forum state, and
      the defendant knew the harm was likely to be suffered there.

Id. (internal quotation marks omitted). We apply the Calder effects test

narrowly “as an additional factor to consider when evaluating a

defendant’s relevant contacts with the forum state.” Johnson, 614 F.3d

at 796–97. “[A]bsent additional contacts, mere effects in the forum state

are insufficient to confer personal jurisdiction.”      Id. at 797.     The

foreseeability of causing injury in the forum alone is not enough to

establish jurisdiction, but it is a relevant factor. Shams, 829 N.W.2d at

855–56.

      The record shows Sioux Pharm and Eagle Labs are the only

domestic producers of chrondroitin sulfate.      Thus, it is reasonable to

infer Summit was aware its allegedly unfair competition would harm

Sioux Pharm in Iowa. See CollegeSource, Inc. v AcademyOne, Inc., 653
F.3d 1066, 1078 (9th Cir. 2011) (rejecting as “implausible” defendant’s

claim it was unaware plaintiff’s principle place of business was in the

forum state because they “were direct competitors in a relatively small

industry”).

      Summit’s allegedly unfair competition harmed the Iowa plaintiff,

Sioux Pharm, in this state under the Calder effects test. See id. at 1079

(“We have repeatedly held that a corporation incurs economic loss, for

jurisdictional purposes, in the forum of its principal place of business.”);

Dakota Indus., Inc. v. Dakota Sportswear, Inc., 946 F.2d 1384, 1388–89

(8th Cir. 1991) (holding economic injury in trademark-infringement case

was suffered in forum state where plaintiff had its principal place of
                                   23

business and offending product was sold); Mor-Dall Enters., Inc. v. Dark

Horse Distillery, LLC, 16 F. Supp. 3d 874, 881–82 (W.D. Mich. 2014)

(noting Lanham Act violations cause economic harm to the plaintiff in its

home state).

      Iowa has an interest in providing a forum for an “ ‘effective means

of redress for its residents.’ ” Ostrem, 841 N.W.2d at 903 (quoting McGee

v. Int’l Life Ins. Co., 355 U.S. 220, 223, 78 S. Ct. 199, 201, 2 L. Ed. 2d
223, 226 (1957)); see also Shams, 829 N.W.2d at 860 (“Iowa’s interest in

adjudicating a dispute concerning a tort that [oc]curred within its

borders and [plaintiff’s] interest in obtaining convenient relief outweigh

any inconvenience to [defendant].”).

      We hold the totality of Summit’s contacts with Iowa, considered in

light of the Calder effects test, are sufficient to establish specific

jurisdiction here. We therefore affirm the order denying Summit’s motion

to dismiss.

      IV. Disposition.

      For the foregoing reasons, we hold Summit is not subject general

jurisdiction in Iowa, but specific jurisdiction has been established over

Summit in this unfair-competition action. We therefore affirm on that

alternative ground the district court’s ruling denying Summit’s motion to

dismiss for lack of personal jurisdiction. We remand the case to allow

Sioux Pharm’s claims against Summit to proceed.

      AFFIRMED.

      All justices concur except Hecht, J., who takes no part.